                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.
                                                                   HON. AVERN COHN
                                                                    Case No. 19-20283
DAVID HARDEMAN,

      Defendant.

___________________________________/


           Order Denying Defendant’s Motion to Suppress (ECF No. 13)

                                    I. INTRODUCTION
      This is a criminal case. Defendant David Hardeman is charged with violating 18

U.S.C. § 922(g)(1), Felon in Possession of a Firearm. Before the Court is Hardeman’s

motion to suppress (ECF No. 13). The motion was the subject of two hearings. After

the hearings the Court requested supplemental briefing on the issue of whether one of

the officers on the scene (Officer Cherry) was credible in his testimony that he observed

a bulge on Hardeman when he exited the vehicle (ECF Nos. 23, 24). The matter is now

ready for decision.

      For the reasons that follow, Hardeman’s motion to suppress is DENIED.

                            I. FACTUAL BACKGROUND
      Hardeman was approached by police in the late hours of the evening as he was

sitting in the passenger seat of a vehicle parked more than 12 inches from the curb and

within 15 feet of a fire hydrant (ECF No. 18). Cherry approached the passenger side of

the vehicle. He observed Hardeman with an open container of alcohol in his hand.
Cherry instructed Hardeman to exit the vehicle and to put his hands up (Ex. B, Cherry

Body Camera). Hardeman exited and put his hands up, but his arms were not fully

extended above his head—his elbows remained at waist level. Id. Cherry observed a

bulge on Hardeman’s left-side chest area when he exited the vehicle (ECF No. 18).

Cherry then moved Hardeman’s elbows up so both his hands were a few inches above

his head. Cherry immediately placed his hands on Hardman’s left chest area and asked,

“anything you got on you I should know about boss?” Hardeman responded with what

sounded like, “yeah.” Cherry said, “what you got?” Id. Hardeman didn’t answer. At that

point, Cherry was already touching the bulge over Hardeman’s jacket. Cherry asked,

“anything else?” and Hardeman said no. Id.

      Cherry then asked Hardeman to turn around and keep his hands up, handcuffed

him behind his back, and turned him back around so he was facing Cherry. Cherry

unzipped Hardeman’s jacket and removed a gun. Id.


                                II. LEGAL STANDARD

      When a vehicle is lawfully detained for a traffic violation, officers may order the

driver and passengers to get out; just as in a Terry stop, a pat-down is permitted of

anyone an officer reasonably suspects to be armed and dangerous. Arizona v. Johnson,

555 U.S. 323, 326-27 (2009); Maryland v. Wilson, 519 U.S. 408, 415 (1997); United

States v. St., 614 F.3d 228, 232 (6th Cir. 2010). Reasonable suspicion must be

supported by “specific and articulable facts.” United States v. Beauchamp, 659 F.3d

560, 569 (6th Cir. 2011).

                                     III. ANALYSIS



                                                                                            2
       Observing a bulge is sufficient to satisfy reasonable suspicion that Hardeman

was armed. See Pennsylvania v. Mimms, 434 U.S. 106, 112 (1977); United States v.

Bell, 572 F. App'x 417, 419 (6th Cir. 2014); United States v. Stennis, 457 F. App’x 494,

499-500 (6th Cir. 2012) (citing Mimms).

       At the second hearing, Hardeman re-created what his left chest area would have

looked like on the night he was stopped. He put on a jacket he said he wore and placed

the gun in the left jacket pocket. The Court observed: “[i]t appears that the pocket has

something in it as distinguished from the other pocket. His right-hand pocket is laying

flat. This pocket, whether you call it a bulge or an extension, I see it” (ECF No. 22,

PageID.125).

       Hardeman argues that “if Cherry saw a bulge that he believed to have been a

firearm, it strains credulity that Cherry would not have immediately removed the firearm

from the chest area” (ECF No. 24). The Court disagrees. After Cherry moved

Hardeman’s elbows up so his hands were raised above his head, Cherry immediately

went for the area where he saw a bulge. Once he touched Hardeman’s left chest area

and felt what he said was the handle of a gu

       n, he turned Hardeman around, handcuffed him, and then removed the gun in a

matter of seconds (ECF No. 18; Ex. B). Cherry did not continue to pat Hardeman down

or otherwise delay in retrieving the gun once Hardeman was handcuffed.




                                                                                           3
                                 IV. CONCLUSION

   For the reasons set forth above, Defendant Hardeman’s motion to suppress is

DENIED.



SO ORDERED.


                                             S/Avern Cohn_
                                              AVERN COHN
                                             UNITED STATES DISTRICT JUDGE


Dated: 10/30/2019
Detroit, Michigan




                                                                                 4
